[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.




AMENDMENT NO. 2 TO
EXCLUSIVE LICENSE AND DEVELOPMENT
AGREEMENT
This Amendment No. 2 (“Amendment No. 2”) to the EXCLUSIVE LICENSE AND
DEVELOPMENT AGREEMENT, dated as of May 8, 2013 and amended as of September 26,
2013, by and between CEMPRA PHARMACEUTICALS, INC. (“Cempra”) and TOYAMA CHEMICAL
CO., LTD. (“Toyama”) is hereby effective as of September 12, 2018. Capitalized
terms not defined herein shall have the meaning given to them in the Agreement.
WITNESSETH:
WHEREAS, Cempra and Toyama are parties to that certain Exclusive License and
Development Agreement dated as of May 8, 2013 and amended as of September 26,
2013 (the “Agreement”);
WHEREAS, Cempra filed for regulatory approval for the Licensed Product in the
United States and received a request from the FDA for additional clinical
trials;
WHEREAS, as a result thereof, Cempra has elected to redirect its development
efforts and resources, and desires to terminate its supply obligations for API
used in the manufacture of Licensed Products and grant Toyama with rights to
manufacture and procure such API; and
WHEREAS, Cempra and Toyama desire to amend additional terms and conditions,
including milestone and royalty payment terms, in connection with such
termination of Cempra’s supply obligations.
NOW, THEREFORE, in consideration of the foregoing, the parties hereto, intending
to be legally bound hereby, hereby agree as follows:
1.In each of sections 1.17, 1.20(e)(i), 2.5, 5.4(b), 9.4, 12.10(b), 14.1(d),
14.2(a), and 14.2(b) each reference to “Back-Up Supply Rights” is changed to
“Supply Rights.”
2.    The first paragraph of Section 2.1 of the Agreement is hereby deleted in
its entirety and replaced with the following:
2.1    License to Toyama. Subject to the terms and conditions of this Agreement,
Cempra hereby grants to Toyama an exclusive (except with respect to the Scripps
Patents) royalty-bearing license, with the right to sublicense, under the Cempra
Technology to make and have made the Licensed Products using the bulk Compound
or Permitted Derivative manufactured pursuant to the exercise of Supply Rights,
and to use, have used, sell, offer for sale, import and export Licensed
Products, in the Field in the Territory.
3.    Section 2.1(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:


1

--------------------------------------------------------------------------------





(a)    Cempra hereby grants to Toyama an exclusive license, under Cempra
Technology, with the right to sublicense to use or have used, manufacture or
have manufactured, sell, offer for sale, import, and export (x) in the
Manufacturing Territory, the Compound or any Permitted Derivative for use in
manufacturing Licensed Product for use or sale in the Field and in the Territory
under this Agreement or (y) in the Territory, Clinical Supply for use in the
Field in the Territory under this Agreement, respectively. The “Supply Rights”
shall mean the rights described in this Section 2.1(a).
4.    Section 2.3(a) of the Agreement is hereby deleted in its entirety and
replaced with the following and Schedule 1 attached to this Amendment shall be
attached the Agreement as Schedule 2.3 (a):
(a)    Option. Attached hereto as Schedule 2.3 (a) is a listing of pending and
registered Cempra Product Marks for potential use with the Licensed Product in
the Field inside the Territory. Toyama shall have the option, with respect to
each Cempra Product Mark upon notice from Cempra that such Cempra Product Mark
has been registered in the Territory, to be granted the license set forth in
Section 2.3(b) below with respect to such Cempra Product Mark, subject to the
terms and conditions of this Section 2.3, Cempra’s reasonable guidelines for the
use and display of such Cempra Product Mark (such Cempra Product Mark’s
“Trademark Use Guidelines”), and this Agreement. Notwithstanding anything to the
contrary, as between the Parties, Cempra Product Marks for the Licensed Product
in the Territory shall be owned by Cempra. If a Cempra Product Mark used for the
sale of Licensed Product in the Field outside the Territory is available for
trademark registration in the Territory with respect to Licensed Product in the
Field, Cempra shall, upon written request from Toyama, use Commercially
Reasonable Efforts to register (or cause to be registered) such Cempra Product
Mark for the Licensed Product in the Field with the applicable trademark
authority in the Territory, at Toyama’s expense, subject to Cempra providing
Toyama with estimates for all relevant fees and costs in advance and Toyama
having a reasonable opportunity to discuss the approach for such registration
activities and ultimately approving such estimates in its sole discretion. The
Parties agree that, notwithstanding anything to the contrary, if (i) Toyama does
not exercise its option to be granted rights to a particular Cempra Product Mark
upon notice thereof from Cempra, (ii) Toyama exercises such option with respect
to a particular Cempra Product Mark but does not satisfy the conditions set
forth in Section 2.3(b) for the grant of a license to Toyama with respect
thereto, or (iii) Toyama obtains a license with respect to a particular Cempra
Product Mark pursuant to this Section 2.3(a) and Section 2.3(b) but such license
is later terminated pursuant to Section 2.3(e), Cempra shall have no obligations
with respect to such Cempra Product Mark in the Territory. Toyama may identify
its own trade name and/or trademark for use with the Licensed Product in the
Territory at Toyama’s own expense


2

--------------------------------------------------------------------------------





and subject in all respects to all Applicable Laws and Regulatory Approvals. If
Cempra intends to abandon any Cempra Product Mark inside or outside the
Territory, Cempra will provide notice to Toyama ninety (90) Calendar Days prior
to such abandonment and Toyama shall have the option to request that either (x)
Cempra continue prosecution and maintenance of such Cempra Product Mark at
Toyama’s expense and negotiate a license for the Cempra Product Mark or (y)
Cempra assign such mark to Toyama for use in the Territory. If applicable,
during the ninety (90) Calendar Day period prior to such abandonment, the
Parties will negotiate in good faith over a license or assignment. Neither Party
has any obligation to conclude a license or assignment agreement. If the Parties
do not reach agreement on a license or assignment during that period, Cempra may
abandon the Cempra Product Mark.
5.    Section 3.2 of the Agreement is hereby deleted in its entirety.
6.    Section 3.3 of the Agreement is hereby deleted in its entirety and

replaced with the following:
6.1    Royalty Payments. Toyama shall pay to Cempra an amount equal to:
(a)    four percent (4%) of all Net Sales in a particular Calendar Year less
than or equal to [***] Japanese Yen; and
(b)    six percent (6%) of all Net Sales in a particular Calendar Year more than
[***] Japanese Yen.
For example, if Net Sales in a particular Calendar Year equal [***] Japanese
Yen, the total royalties payable under this Section 3.3 with respect thereto
shall, without taking into account any possible adjustment(s) under Section 3.4,
equal [***] Japanese Yen (calculated as follows: (4% [***] ) [***] (6% [***]) =
[***]), subject to the effects of Section 3.10.
7.    Sections 3.4 of the Agreement is hereby deleted in its entirety and
replaced with the following:
7.1    Royalty Adjustments
(a)    If Favorable Pricing does not exist for any particular Licensed Product
sold under this Agreement during a particular Calendar Year, the royalty rate
applicable to Net Sales of such Licensed Product during such Calendar Year under
clauses a. and b. of Section 3.3 shall be [***] (e.g., to [***] and [***],
respectively, if there are no additional adjustments under Section 3.4(b)) for
Net Sales of such Licensed Product in the Territory.
(b)    For each Licensed Product, the royalty rate applicable to Net Sales of
such Licensed Product shall be [***] of the royalty rate in Section 3.3 for all
sales


3

--------------------------------------------------------------------------------





or transfers of such Licensed Product occurring on or after the last day of the
first Calendar Quarter during which Generic Competition has occurred in the
Territory with respect to such Licensed Product (e.g., in the case of such an
adjustment to royalties due under clause a. of Section 3.3, without taking into
account any potential adjustment under Section 3.4(a), the applicable royalty
rate thereunder shall be reduced to [***]), provided that, if the conditions
described in clauses (i) and (ii) of the definition of Generic Competition do
not apply to any subsequent Calendar Quarter, the reduction described herein
shall not apply to royalties due under Section 3.3 on any Net Sales of Licensed
Products sold or transferred during such Calendar Quarter.
(c)    In the event that the circumstances triggering the adjustments described
in both Sections 3.4(a) and 3.4(b) apply to the sale of a particular Licensed
Product, the adjustments in both Sections 3.4(a) and 3.4(b) shall apply in
combination down to a minimum royalty rate, under any possible combination of
royalty adjustments under this Agreement, of [***].
For purposes of clarification with respect to the [***] minimum royalty
referenced above, the Parties agree that the royalty rate applicable to Net
Sales of Licensed Products in the Territory under this Agreement shall not in
any event be less than [***], regardless of the number or types of adjustments
that may be applied thereto under this Section 3.4 or otherwise.
8.    Section 4.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:
General. Toyama shall use Commercially Reasonable Efforts (taking into account
the status of Regulatory Approvals in the United States) to Develop and seek,
obtain, and maintain Regulatory Approval of Licensed Products in the Field in
the Territory. Within thirty (30) Calendar Days of the Effective Date, Cempra
shall make available to Toyama, at no additional cost, all material Cempra
Know-How in Cempra’s possession for the Development of Licensed Product in the
Territory. Upon Toyama’s reasonable request, Cempra shall, within a reasonable
period, provide Toyama with any Cempra Know-How material to Development of the
Licensed Product in the Territory coming under Cempra’s Control following the
Effective Date. Toyama shall use Commercially Reasonable Efforts not to, and to
ensure that Sublicensees do not, take or permit any actions that adversely
affect, or would reasonably be anticipated to adversely effect, the Development,
manufacture, ability to seek, obtain, or maintain Governmental Approval, or
Commercialization of any Licensed Product in the U.S. or any other country.
Toyama shall use Commercially Reasonable Efforts to report on a reasonably
regular basis the results of its Development activities, including the results
of any human clinical trials, to Cempra in writing and shall, upon Cempra’s
written request, use Commercially Reasonable Efforts to provide to Cempra copies
of Toyama Know-How, the use of which by or on behalf of Cempra, its Affiliates,
or licensees or sublicensees of either of the foregoing shall be subject


4

--------------------------------------------------------------------------------





to Sections 2.5 and, if applicable, 12.9, and documentation related to such
Toyama Know-How or the Development activities related to such Toyama Know-How,
the use of which by or on behalf of Cempra, its Affiliates, or licensees or
sublicensees of either of the foregoing shall be subject to Sections 2.5 and, if
applicable, 12.9. For clarity and notwithstanding anything to the contrary set
forth herein, Toyama shall have the right to make any decisions with respect to
Development activities in the Territory in its sole discretion and without any
pre-approval by Cempra.
9.    Section 4.3 of the Agreement is hereby deleted in its entirety.
10.    Section 4.4 of the Agreement is hereby deleted in its entirety.
11.    Section 4.6 of the Agreement is hereby deleted in its entirety.
12.    Section 5.2(c) of the Agreement is hereby amended by replacing the phrase
“recommend to the JDC or Joint Commercialization Committee (the “JCC”) as
applicable” with the phrase “recommend to the other Party.”
13.    Section 5.4(a)(iii) of the Agreement is hereby deleted in its entirety
and replaced with the following:
(iii) Toyama shall use Commercially Reasonable Efforts (taking into account the
status of Regulatory Approvals in the United States) to prepare and file
Marketing Applications in the Field in the Territory and shall use Commercially
Reasonable Efforts to ensure that neither it nor any Sublicensee, by act or
omission, in the course of preparing and filing Marketing Applications in the
Field in the Territory creates any circumstance reasonably likely to materially
adversely affect the Development or Commercialization of any Licensed Product in
the Territory or Cempra Territory.
14.    Section 5.4(a)(iv) of the Agreement is hereby deleted in its entirety.
15.    Section 5.4(a)(v) of the Agreement is hereby deleted in its entirety and
replaced with the following:
(v) Toyama shall use Commercially Reasonable Efforts to provide Cempra with the
English translated executive summary (which may include any material data or
information concerning product claims, labeling, proposals for addressing any
material safety concerns, “black box warnings”, and items of similar concern) of
any material Regulatory Filings made by or on behalf of Toyama or any
Sublicensee, on a reasonably regular basis. For the avoidance of doubt, Toyama
shall have the right to make any decisions with respect to Regulatory Filings in
the Territory in its sole discretion and to file and respond to such Regulatory
Filings without any pre-approval by Cempra. Toyama shall provide English
translated full copies of any Marketing Application to Cempra within a
reasonable timeframe not to exceed one-hundred-and-eighty (180) Calendar Days
following its submission.


5

--------------------------------------------------------------------------------





16.    Section 5.4(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:
(b)    Notification of Regulatory Correspondence. Toyama shall use Commercially
Reasonable Efforts to notify Cempra of any material correspondence and other
documents from any Governmental Authority in the Territory directed to the
Development and Commercialization of Licensed Product in the Territory on a
reasonably regular basis. For the avoidance of doubt, Toyama shall have the
right to make any decisions with respect to such regulatory correspondence in
the Territory in its sole discretion and to file or respond to such regulatory
correspondence without any pre-approval by Cempra. Toyama shall promptly notify
Cempra in writing of any Regulatory Approvals that Toyama or any Sublicensees
obtains for the Territory.
17.    Section 5.4(c) of the Agreement is hereby deleted in its entirety and
replaced with the following:
(a)    Regulatory Correspondence Requiring a Response. In the event that Toyama
receives any material regulatory letter or comments from any Governmental
Authority relating to the Development, manufacture, or Commercialization of
Licensed Product in or for the Territory or relating to the use or manufacture
of Compound or Permitted Derivative pursuant to the exercise of Supply Rights in
the Manufacturing Territory which requires any data or information in Cempra’ s
possession and Control, Cempra will cooperate with Toyama upon a written request
from Toyama by making reasonable efforts to provide such data and information
within a reasonable period, including by providing access to relevant personnel
of Cempra who may have relevant information and knowledge relating thereto and
responding in a reasonably timely manner to questions and comments from Toyama
in connection therewith.
18.    Section 6.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:
General. Toyama shall use Commercially Reasonable Efforts (taking into account
the status of Regulatory Approvals in the United States) to Commercialize
Licensed Products in the Field in the Territory. Toyama shall use Commercially
Reasonable Efforts to report on a reasonably regular basis the results of its
Commercialization activities to Cempra in writing. For clarity and
notwithstanding anything to the contrary set forth herein, Toyama shall have the
right to make any decisions with respect to Commercialization activities in the
Territory in its sole discretion and without any pre-approval by Cempra.
19.    Section 6.2 of the Agreement is hereby deleted in its entirety.
20.    Section 7.1 of the Agreement is hereby deleted in its entirety and
replaced with the following and Schedule 2 is attached to this Amendment shall
be attached the Agreement as Schedule 7.1 (e):


6

--------------------------------------------------------------------------------





20.1    General.
(a)    Cempra shall have no obligation to act as supplier to Toyama, or its
Sublicensees or manufacturers acting on behalf the foregoing, of (i) API for
purposes of manufacturing Licensed Products or (ii) Clinical Supply, and Cempra
will not supply API or Clinical Supply for use or sale in the Territory as
described in the Parties’ prior Supply Agreement dated May 8, 2013 (the “Supply
Agreement”). Concurrently with the execution of this Amendment No. 2, the
Parties have terminated the Supply Agreement. Accordingly, Cempra has no supply
obligations whatsoever under this Agreement or the Supply Agreement. Toyama, or
its Sublicensees or manufacturers acting on behalf of the foregoing, have the
right to obtain (i) API for purposes of manufacturing Licensed Products and (ii)
Clinical Supply, from a source other than Cempra pursuant to the Supply Rights.
(b)    Cempra hereby assigns to Toyama its December 16, 2015 API Manufacturing
and Supply Agreement with Fujifilm Finechemicals Co., Ltd. (“FFFC Agreement”),
including all rights to all past, present and future disputes, claims, actions
and causes of action of whatever kind or nature, whether known or unknown,
suspected or unsuspected, contingent or fixed, arising out of or relating to the
FFFC Agreement. As of the effective date of this Amendment No. 2, Toyama holds
all rights and obligations under the FFFC Agreement and Cempra has no rights or
obligations under the FFFC Agreement, other than any obligations for past
payments accrued and due by Cempra as of such date of assignment of the FFFC
Agreement, which shall remain with Cempra.
(c)    Concurrently with the execution of this Amendment No. 2, the Parties and
FFFC have executed an Amendment to their three-way Quality Agreement to remove
Cempra as a Party and confirm that Cempra has no rights or obligations
thereunder.
(d)    If Cempra intends to destroy any existing inventory of API or Clinical
Supply, it will provide notice to Toyama ninety (90) Calendar Days prior to such
destruction. If Toyama notifies Cempra that it wishes to engage in discussions
with Cempra to purchase the inventory then the parties will discuss the issue in
good faith. Neither Party has any obligation to enter into any agreement
regarding purchase or sale of such inventory.
(e)    In connection with the termination of the Supply Agreement, Cempra shall,
upon written request of Toyama, provide to Toyama or its designated
Sublicensees, any information, data or know-how Controlled by Cempra relating to
(i) API for purposes of manufacturing Licensed Products for the Territory, (ii)
Clinical Supply in the Territory, and (iii) analytical reference standards for
API, Clinical Supply and other related compounds, including such information,
data and know-how described in Schedule 7.1 (e) attached hereto, and any
technical assistance


7

--------------------------------------------------------------------------------





reasonably requested by Toyama in connection therewith, in each case, at no cost
to Toyama.
21.    Section 8.1(a) of the Agreement is hereby amended by adding the

following new sentence to the end thereof:
Notwithstanding the foregoing, all reasonable fees and costs (including
reasonable attorneys’ fees and patent office costs) associated with the filing,
prosecution, and maintenance of Other Cempra Patents and Key Cempra Patents in
the Territory will be paid by Toyama, subject to Cempra providing Toyama with
estimates for such fees and costs in advance and Toyama having a reasonable
opportunity to discuss the approach for such filing, prosecution and maintenance
activities and ultimately approving such estimates in its sole discretion.
Notwithstanding anything to the contrary set forth herein, Toyama reserves the
right to decide in its sole discretion which Other Cempra Patents and Key Cempra
patents will be maintained or terminated in the Territory.
22.    Section 8.1(b) of the Agreement is hereby amended by adding the following
new sentences to the end thereof:
Notwithstanding the foregoing, all reasonable fees and costs associated with the
filing, prosecution, and maintenance of all Cempra Patents in the Territory will
be paid by Toyama, subject to Cempra providing Toyama with estimates for such
fees and costs in advance and Toyama having a reasonable opportunity to discuss
the approach for such filing, prosecution and maintenance activities and
ultimately approving such estimates in its sole discretion. Notwithstanding
anything to the contrary set forth herein, Toyama reserves the right to decide
which Other Cempra Patents and Key Cempra patents will be maintained or
terminated in the Territory. Outside the Territory, if Cempra intends to abandon
any patent or patent application that would Cover the Licensed Product in the
Field, Cempra will provide notice to Toyama ninety (90) Calendar Days prior to
such abandonment and Toyama shall have the option to request that Cempra
continue prosecution and maintenance of such patent or patent application at
Toyama’s expense and to seek a license to such patent or patent application.
During the ninety (90) Calendar Day period prior to such abandonment, the
Parties will negotiate in good faith over a license. Neither Party has any
obligation to conclude a license agreement. If the Parties do not reach
agreement on a license during that period, Cempra may abandon the patent or
patent application.
23.    Section 8.4 of the Agreement is hereby amended by adding the following
new sentence to the end thereof:
Notwithstanding the foregoing, all reasonable fees and costs (including
reasonable attorneys’ fees and patent office costs) associated with the filing
of Patent Term Extensions will be paid by Toyama, subject to Cempra providing
Toyama with estimates for such fees


8

--------------------------------------------------------------------------------





and costs in advance and Toyama having a reasonable opportunity to discuss the
approach for such filing activities and ultimately approving such estimates in
its sole discretion.
24.    Sections 12.6 and 12.7 of the Agreement are hereby deleted in their
entireties.
25.    In Section 16.4, the notice address for Cempra is hereby deleted in its
entirety and replaced with the following:
To Cempra:
Melinta Therapeutics, Inc.
44 Whippany Road
2nd Floor
Morristown, NJ 07960
Attn: Chief Financial Officer
With a copy (which shall not
constitute notice) to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attn: Thomas J. Meloro, Esq.
26.    This Amendment No. 2 constitutes an amendment to the Agreement executed
pursuant to Section 16.9 thereof
27.    Except as otherwise amended hereby, the Agreement shall remain in full
force and effect as presently written, and the rights, duties, liabilities and
obligations of the parties thereto, as presently constituted, will continue in
full effect.




9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 2 to be
executed by their duly authorized officers with effect as of September 12, 2018.
CEMPRA PHARMACEUTICALS, INC.
 
Toyama Chemical Co., Ltd.
By:
/s/ Peter J. Milligan
 
By:
/s/ Toshkazu Ban
Name:
Peter J. Milligan
 
Name:
TOSHKAZU BAN
Title:
Chief Financial Officer
 
Title:
President





10